Case 3:19-cv-00688-JAG Document 3 Filed 09/19/19 Page 1 of 2 PageID# 61



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


JOE ALEXANDER                                   )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )               Case No. 3:19-cv-688
                                                )
                                                )
DIET MADISON AVENUE                             )
      et al                                     )
                                                )
        Defendants.                             )
                                                )


     FINANCIAL INTEREST DISCLOSURE STATEMENT
        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Civil Rule

7.1(A)(1) of the United States District Court for the Eastern District of Virginia and to

enable Judges and Magistrate Judges to evaluate possible disqualification or recusal, the

undersigned counsel for Plaintiff, Joe Alexander, in the above captioned action, certifies

that there are no parents, trusts, subsidiaries and/or affiliates of said party that have issued

shares or debt securities to the public.



DATED:          September 19, 2019



                             Signature of Counsel on Next Page




                                               1
Case 3:19-cv-00688-JAG Document 3 Filed 09/19/19 Page 2 of 2 PageID# 62



                       JOE ALEXANDER



                       By:   /s/ Steven S. Biss
                             Steven S. Biss (VSB # 32972)
                             300 West Main Street, Suite 102
                             Charlottesville, Virginia 22903
                             Telephone:      (804) 501-8272
                             Facsimile:      (202) 318-4098
                             Email:          stevenbiss@earthlink.net

                             Counsel for the Plaintiff




                                    2
